UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE DIXON, :
:Civil Action No. 3:17-CV-1827
Plaintiff, :
:(JUDGE MARIANI)
V. :(Chief Magistrate Judge Schwab)
PENNSYLVANIA DEPARTMENT OF
CORRECTIONS, et al.,
Defendants. -
ORDER

AND NOW, THIS QD N d DAY OF OCTOBER 2019, upon review of Chief

Magistrate Judge Schwab's Report and Recommendation (“R&R”) (Doc. 99) addressing the
pending motions for summary judgment (Docs. 86, 89) for clear error or manifest injustice,
IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 99) is ADOPTED for the reasons set forth therein;

2. Defendants’ motions for summary judgment (Docs. 86, 89) are DENIED;

3. This matter is remanded to Chief Magistrate Judge Schwab for further pretrial

management. GAN ai

Robert D. Mariani
United States District Judge
